Case 1:21-cv-00030-CFC Document 75 Filed 01/13/21 Page 1 of 2 PageID #: 11
                                        OFFICE OF THE CLERK
                                      UNITED STATES DISTRICT
                                              COURT                                 Unit 18
           John A. Cerino              DISTRICT OF DELAWARE                  844 North King Street
              CLERK                                                             U.S. Courthouse
                                                                             Wilmington, DE 19801
                                                                                (302)573-6170
                                                                             www.ded.uscourts.gov


                                             January 13, 2021

 Brian R. Gilchrist         Dan Robert Gresham                  Kai Rajan
 Allen, Dryer, Doppelt      Cynthia Jeannette Lee               Kevin J. Spinella
 & Gilchrist, PA            Thomas Horstemeyer, LLP Atl         Robert Benjamin Cassady
 255 S Orange Ave,          Suite 1600E,                        Finnegan Henderson
 Ste 1401, Orlando,         3200 Windy Hill Rd, SE              Farabow Garrett & Dunner-DC
 FL 92801                   Alanta, GA 30339                    901 New York Ave.,NW
                                                                Washington, DC 20001-4413
 Ryan T. Santurri           Lionel M. Lavenue
 Allen, Dryer, Doppelt      Finnegan Henderson Farabow          Kara A. Specht
 Milbrath & Gilchrist       Garrett & Dunner, LLP               Finnegan Henderson Farabow
 P.O. Box 3791              1875 Explorer Street                Garrette & Dunner, LLP-Atl
 255 S Orange Ave           Suite 800,                          271 17th Street. NW,Suite 1400,
 Ste 1401, Orlando,FL       Reston, VA 20190-6023               Atlanta, GA 30363
 32802-3791

 RE:     DE Case CA 21-cv30-UNA
         Northern District of Georgia, 20-cv-01907-SDG
         Omega Patents, LLC v. Bayerische Motoren Werke AG et al

 Dear Counsel:

 The above referenced action was transferred to the U.S. District Court on 1/13/2021.

         Pursuant to Local Rule 83.5 (Local Rules of Civil Practice and Procedure of the
 United States District Court for the District of Delaware, effective August 1, 2016) it is
 required that all parties associate themselves with local counsel. Local Rule 83.5 (d) and (e)
 read as follows:

         (d) Association with Delaware Counsel required. Unless otherwise ordered, an
 attorney not admitted to practice by the Supreme Court of the State of Delaware may not be
 admitted pro hac vice in this Court unless associated with an attorney who is a member of the
 Bar of this Court and who maintains an office in the District of Delaware for the regular
 transaction of business (“Delaware counsel”). Consistent with CM/ECF Procedures,
 Delaware counsel shall be the registered users of CM/ECF and shall be required to file all
 papers. Unless otherwise ordered, Delaware counsel shall attend proceedings before the
 Court.

        (e) Time to Obtain Delaware Counsel. A party not appearing pro se shall obtain
 representation by a member of the Bar of this Court or have its counsel associate with a
 member of the Bar of this Court in accordance with D.Del. LR 83.5(d) within 30 days after:

         (1) The filing of the first paper filed on its behalf; or
         (2) The filing of a case transferred or removed to this Court.
  Case 1:21-cv-00030-CFC Document 75 Filed 01/13/21 Page 2 of 2 PageID #: 12
       Failure to timely obtain representation shall subject the defaulting party to appropriate
sanctions under D.Del. LR 1.3(a).

       Please have your local counsel enter an appearance on or before 2/12/21.

                                                            Sincerely
                                                            John A. Cerino
       By: /s/ myr                                          Clerk of Court
               Deputy Clerk
